— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered October 28, 1987, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
*620Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in a light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Contrary to the defendant’s contention, the court properly charged the jury on manslaughter in the second degree as a lesser included offense of manslaughter in the first degree. There was a reasonable view of the evidence that supported a finding that instead of acting intentionally, the defendant recklessly stabbed the decedent while pushing the decedent away from himself (see, People v Green, 56 NY2d 427; People v Tai, 39 NY2d 894; cf., People v Stokes, 117 AD2d 693).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit (People v Seldon, 128 AD2d 742; People v Smith, 121 AD2d 754; People v Ashwal, 39 NY2d 105; People v Medina, 123 AD2d 331). Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.